Case 1:19-cv-24802-UU Document 1 Entered on FLSD Docket 11/20/2019 Page 1 of 13



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

 DOUG LONGHINI,

             Plaintiff,
 v.

 SEUNG CHOON LIM & JOUNG HEE
 LIM AS TRUSTEES OF THE SEUNG
 CHOON LIM & JOUNG HEE LIM
 REVOCABLE TRUST and NOSNAWS
 CORP.,

         Defendant.
 ______________________________________/

                                              COMPLAINT

        Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

 mobility-impaired individuals (hereinafter “Plaintiff”), sues SEUNG CHOON LIM & JOUNG

 HEE LIM AS TRUSTEES OF THE SEUNG CHOON LIM & JOUNG HEE LIM REVOCABLE

 TRUST and NOSNAWS CORP., (hereinafter “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

        1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

 litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

 Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

        2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

 § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

        3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

 2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

 U.S.C. § 12181, et seq.
Case 1:19-cv-24802-UU Document 1 Entered on FLSD Docket 11/20/2019 Page 2 of 13



         4.       Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

 residence in Miami, Miami-Dade County, Florida, and is otherwise sui juris.

         5.       At all times material, Defendant, SEUNG CHOON LIM & JOUNG HEE LIM

 AS TRUSTEES OF THE SEUNG CHOON LIM & JOUNG HEE LIM REVOCABLE TRUST,

 owned and operated a commercial property at 5175 NW 36th Street, Miami Springs, Florida

 (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

 place of public accommodation in Miami-Dade County, Florida.

         6.       At all material times, Defendant NOSNAWS CORP. and operated a restaurant

 business at 5175 NW 36th Street, Miami Springs, Florida (hereinafter the “Commercial Property”)

 and conducted a substantial amount of business in that place of public accommodation in Miami-

 Dade County, Florida.

         7.       At all material times Defendant NOSNAWS CORP. was a Florida Profit

 Corporation with its principal place of business in Plantation, Florida.

         8.       Venue is properly located in the Southern District of Florida because Defendants’

 Commercial Property is located in Miami-Dade County, Florida, Defendant regularly conduct

 business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

 omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                    FACTUAL ALLEGATIONS

         9.       Although over twenty-seven (27) years have passed since the effective date of

 Title III of the ADA, Defendant has yet to make its facilities accessible to individuals with

 disabilities.

         10.      Congress provided commercial businesses one and a half years to implement the

 Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the
                                             2
Case 1:19-cv-24802-UU Document 1 Entered on FLSD Docket 11/20/2019 Page 3 of 13



 extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

 people who are disabled in ways that block them from access and use of Defendants’ businesses

 and properties.

        11.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

 requires landlords and tenants to be liable for compliance

        12.        Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

 pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

 has very limited use of his hands and cannot operate any mechanisms which require tight grasping

 or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

 without the use of a wheelchair. He is limited in his major life activities by such, including but

 not limited to walking, standing, grabbing, grasping and/or pinching.

        13.        Defendants, SEUNG CHOON LIM & JOUNG HEE LIM AS TRUSTEES OF

 THE SEUNG CHOON LIM & JOUNG HEE LIM REVOCABLE TRUST and NOSNAWS

 CORP., own, operate and oversees the Commercial Property, the restaurant business located

 therein, its general parking lot and parking spots.

        14.        The subject Commercial Property is open to the public and is located in Miami

 Springs, Miami-Dade County, Florida.

        15.        The individual Plaintiff visits the Commercial Property and businesses located

 within the Commercial Property, regularly, to include visits to the Commercial Property and

 businesses located within the Commercial Property on or about November 29, 2017 and October

 11, 2019, and encountered multiple violations of the ADA that directly affected his ability to use

 and enjoy the Commercial Property and businesses located therein.            He often visits the

 Commercial Property and businesses located within the Commercial Property in order to avail
                                             3
Case 1:19-cv-24802-UU Document 1 Entered on FLSD Docket 11/20/2019 Page 4 of 13



 himself of the goods and services offered there, and because it is approximately sixteen (16) miles

 from his residence, and is near his friends’ residences as well as other businesses and restaurants

 he frequents as a patron. He plans to return to the Commercial Property and the businesses located

 within the Commercial Property within thirty (30) days of the filing of this Complaint.

        16.       Plaintiff is resides nearby in the same County and state as the Commercial

 Property and the businesses located within the Commercial Property, has regularly frequented the

 Defendants’ Commercial Property and the businesses located within the Commercial Property for

 the intended purposes, and intends to return to the Commercial Property and business located

 within the Commercial Property within thirty (30) days from the filing of this Complaint.

        17.       The Plaintiff found the Commercial Property, and the businesses located within

 the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

 barriers at the Commercial Property, and businesses located within the Commercial Property and

 wishes to continue his patronage and use of each of the premises.

        18.       The Plaintiff has encountered architectural barriers that are in violation of the

 ADA at the subject Commercial Property, and business located within the Commercial Property.

 The barriers to access at Defendants’ Commercial Property, and the business located within the

 Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

 Property, and business located within the Commercial Property, and have endangered his safety in

 violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

 risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

 similarly situated.

        19.       Defendants, SEUNG CHOON LIM & JOUNG HEE LIM AS TRUSTEES OF

 THE SEUNG CHOON LIM & JOUNG HEE LIM REVOCABLE TRUST and NOSNAWS
                                4
Case 1:19-cv-24802-UU Document 1 Entered on FLSD Docket 11/20/2019 Page 5 of 13



 CORP., own and operate a place of public accommodation as defined by the ADA and the

 regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104.              Defendants, SEUNG

 CHOON LIM & JOUNG HEE LIM AS TRUSTEES OF THE SEUNG CHOON LIM & JOUNG

 HEE LIM REVOCABLE TRUST and NOSNAWS CORP. is responsible for complying with the

 obligations of the ADA. The place of public accommodation that Defendants, SEUNG CHOON

 LIM & JOUNG HEE LIM AS TRUSTEES OF THE SEUNG CHOON LIM & JOUNG HEE LIM

 REVOCABLE TRUST and NOSNAWS CORP., own and operate the Commercial Property

 Business located at 5175 NW 36th Street, Miami Springs, Florida.

        20.      Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

 threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

 described Commercial Property and the businesses located within the Commercial Property,

 including but not necessarily limited to the allegations in Paragraph 25 of this Complaint.

 Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

 at the Commercial Property, and business located within the Commercial Property, in violation of

 the ADA. Plaintiff desires to visit the Commercial Property and business located therein, not only

 to avail himself of the goods and services available at the Commercial Property, and businesses

 located within the Commercial Property, but to assure himself that the Commercial Property and

 businesses located within the Commercial Property are in compliance with the ADA, so that he

 and others similarly situated will have full and equal enjoyment of the Commercial Property, and

 businesses located within the Commercial Property without fear of discrimination.

        21.      Defendant, SEUNG CHOON LIM & JOUNG HEE LIM AS TRUSTEES OF

 THE SEUNG CHOON LIM & JOUNG HEE LIM REVOCABLE TRUST, as landlord and owner

 of the Commercial Property Business, is responsible for all ADA violations listed in Paragraph 25
                                                5
Case 1:19-cv-24802-UU Document 1 Entered on FLSD Docket 11/20/2019 Page 6 of 13



 of this Complaint. Defendant NOSNAWS CORP., is jointly and severally liable for all the ADA

 violations listed in Paragraph 25 of this Complaint.

        22.      Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

 threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

 described Commercial Property and businesses located within the Commercial Property, but not

 necessarily limited to the allegations in Paragraph 25 of this Complaint. Plaintiff has reasonable

 grounds to believe that he will continue to be subjected to discrimination at the Commercial

 Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

 desires to visit the Commercial Property and businesses within the Commercial Property, not only

 to avail himself of the goods and services available at the Commercial Property and businesses

 located within the Commercial Property, but to assure himself that the Commercial Property, and

 businesses located within the Commercial Property are in compliance with the ADA, so that he

 and others similarly situated will have full and equal enjoyment of the Commercial Property, and

 businesses located within the Commercial Property without fear of discrimination.

        23.      Defendants have discriminated against the individual Plaintiff by denying him

 access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

 and/or accommodations of the Commercial Property, and businesses located within the

 Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.


                                       ADA VIOLATIONS


        24.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

 through 23 above as though fully set forth herein.

        25.      Defendants, SEUNG CHOON LIM & JOUNG HEE LIM AS TRUSTEES OF
                                         6
Case 1:19-cv-24802-UU Document 1 Entered on FLSD Docket 11/20/2019 Page 7 of 13



    THE SEUNG CHOON LIM & JOUNG HEE LIM REVOCABLE TRUST and NOSNAWS

    CORP., have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA

    by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

    Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:

    Common Areas

           A. Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: Some of the accessible parking space access

       aisles are located on a slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the

       2010 ADA Standards, whose resolution is readily achievable.

ii.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: Some of the accessible parking spaces are located on

       a slope in violation of Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   There are accessible parking spaces that do not provide signs designating them as accessible,

       violating Section 4.6.4 of the ADAAG and Section 502.6 of the 2010 ADA Standards, whose

       resolution is readily achievable.

           B. Entrance Access and Path of Travel

  i.   The Plaintiff could not traverse through areas of the facility, as the required 36” path is not

       provided. Violation: A continuous path of travel connecting all essential elements of the


                                                     7
Case 1:19-cv-24802-UU Document 1 Entered on FLSD Docket 11/20/2019 Page 8 of 13



       facility is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and Sections

       206.2.2 & 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

ii.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The Plaintiff could not enter without assistance, as the required level landing is not provided

       at the entrance. Violation: A level landing that is 60 inches minimum perpendicular to the

       doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

       the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

       available.

          C. Public Restrooms

  i.   The Plaintiff could not close the accessible toilet compartment door without assistance, as it

       does not have compliant door hardware. Violation: The accessible toilet compartment door

       does not provide hardware and features that comply with Sections 4.17.5 and 4.13.9 of the

       ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose resolution is

       readily achievable.

ii.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

       Violation: There are coat hooks provided for public use in the restroom, outside the reach
                                                 8
Case 1:19-cv-24802-UU Document 1 Entered on FLSD Docket 11/20/2019 Page 9 of 13



         ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

         604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.     The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

         clear floor space. Violation: The required clear floor space is not provided next to the toilet,

         violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

         ADA Standards, whose resolution is readily achievable.

iv.      The Plaintiff had difficulty using the rear grab bar, as the baby changing table is mounted less

         than 1 1/2” above it obstructing its use. Violation: The grab bars do not comply with the

         requirements prescribed in Sections 4.17.6 and 4.26 of the ADAAG and Section 609.3 of the

         2010 ADA Standards, whose resolution is readily achievable.

 v.      The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

         4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

         readily achievable.

vi.      The Plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

         There are lavatories in public restrooms with the counter surface mounted too high, violating

         the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the 2010

         ADA Standards, whose resolution is readily achievable.

                                  RELIEF SOUGHT AND THE BASIS

             26.      The discriminatory violations described in Paragraph 25 are not an exclusive list

      of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of

      public accommodation in order to photograph and measure all of the discriminatory acts violating

      the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further
                                                    9
Case 1:19-cv-24802-UU Document 1 Entered on FLSD Docket 11/20/2019 Page 10 of 13



  requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

  presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

  enjoyment of the Commercial Business and businesses located within the Commercial Property;

  Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

  notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

  necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

  to Federal Rule of Civil Procedure 34.

         27.          The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendant, Defendants’ buildings,

  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         28.          Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford
                                                   10
Case 1:19-cv-24802-UU Document 1 Entered on FLSD Docket 11/20/2019 Page 11 of 13



  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

         29.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

  a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

  all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

  entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42

  U.S.C. § 12205 and 28 CFR 36.505.

         30.        A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         31.        Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendants.

         32.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate its

  businesses, located at and/or within the commercial property located at 5175 NW 36th Street,
                                               11
Case 1:19-cv-24802-UU Document 1 Entered on FLSD Docket 11/20/2019 Page 12 of 13



  Miami Springs, Florida, the exterior areas, and the common exterior areas of the Commercial

  Property and businesses located within the Commercial Property, to make those facilities readily

  accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

  facility until such time as the Defendants cure the violations of the ADA.

         WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


  Dated: November 20, 2019
                                                 GARCIA-MENOCAL & PEREZ, P.L.

                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                   12
Case 1:19-cv-24802-UU Document 1 Entered on FLSD Docket 11/20/2019 Page 13 of 13



                                     Primary E-Mail: ajperez@lawgmp.com
                                     Secondary E-Mails: bvirues@lawgmp.com
                                                         aquezada@lawgmp.com

                                     By: ___/s/_Anthony J. Perez________
                                            ANTHONY J. PEREZ
                                            Florida Bar No.: 535451
                                            BEVERLY VIRUES
                                            Florida Bar No.: 123713




                                       13
